Citation Nr: 0939767	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  09-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the feet, as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada.

The Veteran testified before the undersigned in a September 
2009 videoconference Board hearing, and a transcript of the 
hearing is included in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the service connection claim for peripheral 
neuropathy of the feet, as secondary to diabetes mellitus, 
under the revised section 3.310(b), the regulation provides 
that any increase in severity of a nonservice-connected 
disease, or injury that is proximately due to or the result 
of a service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The Veteran was afforded a VA examination in October 2007 
that included the opinion that the Veteran's peripheral 
neuropathy is less likely as not caused by or a result of his 
diabetes.  The examiner explained that the diabetes was 
diagnosed several years after the onset of peripheral 
neuropathy.  However, the examiner does not address whether 
the service-connected diabetes mellitus aggravated the 
Veteran's peripheral neuropathy of the feet.  In any 
secondary service connection claim, any increase in severity 
of a nonservice-connected disease that is proximately due to 
or the result of a service-connected disease must be assessed 
in the medical evidence.

Additionally, the Veteran testified that there are 
outstanding private medical records from Drs. "C.", "T.", 
and "G." that may be relevant to this claim.  He stated 
that medical release authorization forms had been sent to 
Drs. T. and G.  During the pendency of the appeal, the 
Veteran submitted a medical release authorization form for 
Dr. C.  The claims file includes some records from Dr. C. 
submitted by the Veteran.  It does not appear that the RO has 
contacted these providers to obtain their medical records for 
the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the 
Veteran's VA medical records from November 
2007 through the present not already 
included in the claims file.  

2.  The RO should request of the Veteran 
all private treatment records not already 
included in the claims file and contact 
the providers for which a medical release 
authorization form has been submitted.  In 
this regard, the Veteran is requested to 
obtain these records himself and submit 
them to the RO in order to expedite the 
adjudication of this case. 


3.  The Veteran should be scheduled for a 
VA medical examination to:  (a) determine 
the current severity of his peripheral 
neuropathy of the feet; and (b) address 
whether the service-connected diabetes 
mellitus aggravated the nonservice-
connected peripheral neuropathy of the 
feet, including a discussion of any 
increase in severity due to the natural 
progress of the peripheral neuropathy of 
the feet.

4.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

